299 F.2d 939
HARTFORD ACCIDENT & INDEMNITY COMPANY, Appellant,v.Mrs. Lessie S. DAVIS, Appellee.
No. 19128.
United States Court of Appeals Fifth Circuit.
March 23, 1962.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
W. P. Wray, Jr., Kantrow, Spaht, West & Kleinpeter, Baton Rouge, La., for appellant.
H. Alva Brumfield, Sylvia Roberts, Baton Rouge, La., for appellee.
Before JONES, BROWN and BELL, Circuit Judges.
PER CURIAM.


1
It does not appear that any prejudicial error has been preserved for review.  The judgment is


2
Affirmed.